Guebry, J.
Tlie defendant was convicted of assault with intent to rape. His motion for new trial contains only the general grounds. The evidence of the prosecutrix disclosed a clear case of assault with intent to rape; and although the defendant stated that before the time of the alleged offense he had been having sexual intercourse with the prosecutrix, and that she had given her consent to the act for which he was indicted, and introduced a signed affidavit of the prosecutrix, made before the trial, that the defendant had not made any attempt to have sexual intercourse with her, nevertheless the jury saw fit to believe her testimony on the trial; and their verdict having the approval of the judge, this court has no power to interfere.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.